DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Garth D. Richmond (Reg. No. 43044) on 01/03/2022.
The application has been amended as follows:
1.	(Currently amended) A method comprising:
receiving, at a first network device, a first request to establish an access and mobility (AM) policy control association in relation to an establishment of a packet data 
generating, by the first network device, a query to a second network device via a network interface, for AM policy control data, UE policy control data, and SM policy control data;
receiving, at the first network device, the AM policy control data and one of the UE policy control data or the SM policy control data from the second network device; 
creating, by the first network device, the AM policy control association based on the received AM policy control data;
storing, at the first network device, the one of the UE policy control data or the SM policy control data;
receiving, at the first network device, a second request to establish a UE policy control association and an SM policy control association, in relation to the establishment of the PDU session;
determining, at the first network device and responsive to the second request, that the one of the UE policy control data or the SM policy control data is not stored at the first network device; [[and]]
generating, by the first network device, another query to the second network device for the one of the UE policy control data or the SM policy control data; and
generating a third request for notification of a subsequent change to the stored UE policy control data and the SM policy control data. 

4.	(Canceled) 

5.	(Currently amended) The method of claim [[4]] 1, further comprising:
receiving a notification of the subsequent change to the UE policy control data.

6.	(Currently amended) The method of claim [[4]] 1, further comprising:
receiving a notification of the subsequent change to the SM policy control data.

9.	(Currently amended) A first network device comprising:
	a processor configured to:
receive a first request to establish an access and mobility (AM) policy control association in relation to an establishment of a packet data unit (PDU) session requested by a subscriber associated with a user equipment (UE) device, wherein the first network device is a policy control function (PCF) that is selected, among other PCFs, by a session management function (SMF) based on criteria including operator policies, to use for session management (SM) policy decisions;
generate a query to a second network device via a network interface, for AM policy control data, UE policy control data, and SM policy control data;
receive the AM policy control data and one of the UE policy control data or the SM policy control data from the second network device; 
create the AM policy control association based on the received AM policy control data;
store the one of the UE policy control data or the SM policy control data;
receive a second request to establish a UE policy control association and an SM policy control association, in relation to the establishment of the PDU session;
determine, responsive to the second request, that the one of the UE policy control data or the SM policy control data is not stored at the first network device; [[and]]
generate another query to the second network device for the one of the UE policy control data or the SM policy control data; and
generate a third request for notification of a subsequent change to the stored UE policy control data and the SM policy control data. 

12.	(Canceled)

13.	(Currently amended) The first network device of claim [[12]] 9, wherein the processor is further configured to:
receive a notification of the subsequent change to the UE policy control data.

14.	(Currently amended) The first network device of claim [[12]] 9, wherein the processor is further configured to:
receive a notification of the subsequent change to the SM policy control data. 

17.	(Currently amended) A non-transitory, computer-readable storage media storing instructions executable by one or more processors of a first network device, which when executed cause the first network device to:
receive a first request to establish an access and mobility (AM) policy control association in relation to an establishment of a packet data unit (PDU) session requested by a subscriber associated with a user equipment (UE) device, wherein the first network device is a policy control function (PCF) that is selected, among other PCFs, by a session management function (SMF) based on criteria including operator policies, to use for session management (SM) policy decisions;
generate a query to a second network device via a network interface, for AM policy control data, UE policy control data, and SM policy control data;
receive the AM policy control data, the UE policy control data, and the SM policy control data from the second network device; 
create the AM policy control association based on the received AM policy control data; 
store the one of the UE policy control data or the SM policy control data;
receive a second request to establish a UE policy control association and an SM policy control association, in relation to the establishment of the PDU session;
determine, responsive to the second request, that the one of the UE policy control data or the SM policy control data is not stored at the first network device; [[and]]
generate another query to the second network device for the other one of the UE policy control data or the SM policy control data; and
generate a third request for notification of a subsequent change to the stored UE policy control data and the SM policy control data. 

21.	(New) The non-transitory, computer-readable storage media of claim 17, wherein the instructions, when executed, further cause the first network device to:
receive a notification of the subsequent change to the UE policy control data.

22.	(New) The non-transitory, computer-readable storage media of claim 17, wherein the instructions, when executed, further cause the first network device to:
receive a notification of the subsequent change to the SM policy control data.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-22 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 12/03/2021 and Examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643